Citation Nr: 0726774	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from August 1949 to July 1969.  He 
died on November [redacted], 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2004, the Board reopened 
the claim for service connection for the cause of the 
veteran's death and remanded the case to the RO for 
additional development.  The issue of entitlement to service 
connection for the cause of the veteran's death, to include 
as secondary to exposure to herbicides, is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.  The immediate 
cause of death was listed as glioblastoma multiforme.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides.





CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active military service, and a disease or 
disability may not be presumed to have been incurred in 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312, 3.313 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in June 2002, May and 
August 2003, and July 2004, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5301(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish service connection for the cause of the veteran's 
death, of what VA would do or had done, and what evidence she 
should provide, and informed the appellant that it was her 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support her claim.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains the veteran's service medical records, DD Form 
214, and death certificate.  Further, the AOJ has obtained 
the veteran's private treatment records and examination 
reports.  

In compliance with the Board's July 2004 remand, the 
appellant was asked to identify any additional medical 
evidence.  The appellant reported that the veteran received 
treatment at the U.S. Army Hospital in Fort Knox from 1992 to 
1996 and received private treatment from C. Baddalato, M.D., 
Rosenberger, M.D., and the Audubon Regional Medical Center.  
Treatment records from Dr. Baddalato and the Audubon Regional 
Medical Center are contained in the claims file.  The AOJ 
sent two requests in April and July 2005 to Dr. Rosenberger; 
however, no response has been received.  A negative response 
from the National Personnel Records Center (NPRC) was 
received in June 2005 indicating that no medical records were 
found from Fort Knox, pertaining to the veteran, between 
January 1992 and December 1996.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  In October 2005, the AOJ notified the 
appellant that such records were not received and it is 
ultimately the appellant's responsibility to obtain and 
submit medical treatment records.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal and 
that VA has satisfied, to the extent possible, the duty to 
assist.  In a September 2006 statement, the appellant 
revealed that she had no further evidence pertaining to her 
claim.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  Further, the 
veteran's claims file was reviewed by a VA oncologist in 
November 2005 and the requested etiology opinion was 
provided.  In August 2006, the AOJ readjudicated the appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2004 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an effective date, if 
service connection was granted on appeal.  Since service 
connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and her representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).



Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death, it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2006), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2006).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2006), shall be service connected, even though 
there is no record of such disease during service.  
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 C.F.R. § 3.309(e) (2006) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) 
Note 1 (listing conditions included under "soft-tissue 
sarcoma"); See also Notice, 67 Fed. Reg. 42600-42608 (2002) 
(determined that no other condition can warrant the 
presumption of service connection).  These diseases shall 
have become manifest to a degree of 10 percent or more any 
time after service, except that chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2006).

The appellant claims that the veteran's cause of death, 
glioblastoma multiforme, was incurred in or aggravated by his 
military service, to include exposure to herbicide agents.  

At the time of his death, on November [redacted], 1997, the appellant 
was married to the veteran.  The veteran's certificate of 
death lists the immediate cause of death as glioblastoma 
multiforme.  The veteran was not service-connected for any 
disabilities, including the condition listed on his 
certificate of death.  

The evidence does not support service connection on a 
presumptive, secondary, or direct basis.  As an initial 
matter, the Board notes that the veteran's DD Form 214 and 
service personnel orders show that he did have active service 
in Vietnam in June 1969.  Thus, the veteran has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and the 
presumption of exposure to herbicides agents under 38 C.F.R. 
§  3.307 does apply.  However, the Board finds that the 
veteran's diagnosed glioblastoma multiforme is not a listed 
disease associated with exposure to certain herbicide agents 
pursuant to 38 C.F.R. § 3.309(e).  Thus, although the veteran 
is presumed to have been exposed to certain herbicide agents, 
presumptive service connection for his glioblastoma 
multiforme is not warranted because it is not a disease found 
to be associated with herbicide exposure.  Id.

Having determined that service connection is not warranted on 
a presumptive basis, the Board turns to evaluate whether 
service connection in warranted on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).

Regarding the issue of direct causation, the veteran's 
glioblastoma multiforme neither began in service nor was 
manifested within one year of discharge.  Service medical 
records show that the veteran was normal upon enlistment.  
During active service, the veteran was involved in a motor 
vehicle accident in October 1952, which caused multiple 
abrasions over the left forehead.  A follow up examination at 
the U.S. Army Hospital at Fort Knox, Kentucky revealed 
nothing serious.  Through out the rest of his service, the 
veteran was seen for complaints of headaches in November 
1959, February 1961, and June 1967.  However, a separation 
examination report dated in April 1969 shows that the veteran 
did not report any health problems and he was found to be 
clinically normal upon discharge.

Post-service medical records from the Audubon Regional 
Medical Center dated from 1996 to 1997 show that the veteran 
was admitted for evaluation following a two week history of 
headaches, lightheadedness, visual disturbances, and 
recurrent memory loss.  A Magnetic Resonance Imaging (MRI) 
revealed a 5 by 4 centimeter left frontal lobe intracerebral 
mass.  Subsequently, the veteran underwent a left frontal 
craniotomy with gross total tumor excision pathologically 
confirming glioblastoma multiforme.  In a June 1997 report 
shows that the veteran was originally diagnosed in December 
1996 for malignant astrocytoma.  At that time, the veteran 
was admitted for evaluation and management of hydrocephalus 
secondary to a previous craniotomy to treat the malignant 
astrocytoma (glioblastoma).  

In addition, records from C. Badolato, M.D., dated in 1997 
contain a May 1997 MRI showing that the veteran experienced 
changes consistent with a previous surgery involving the left 
frontal region and an enhancement adjacent on the lateral 
aspect of the left frontal horn, which may have been related 
to post-surgical changes.  The physician opined that although 
the above findings may have been related to the spread of the 
veteran's tumor, another etiology could not be excluded.

Pursuant to the July 2004 Board remand, the veteran's claims 
file and medical history were reviewed by a VA oncologist in 
November 2005.  Responding to the results of the May 1997 
MRI, the VA oncologist noted that a CT scan dated in June 
1997, showed significant improvement in the degree of mass 
affect associated with the left frontal fluid collection.  
There was also complete resolution of the extracranial sub-
galeal fluid collection.  After reviewing the veteran's 
records, the VA oncologist opined that the most likely 
etiology of the brain mass was the glioblastoma.  The VA 
oncologist stated that glioblastoma multiforme is a rapidly 
progressive disease and the veteran's headaches and car 
accident from the 1950s had nothing to do with the 
development of his brain cancer.  It was further noted that 
the brain cancer was very fast growing.  The VA oncologist 
went on to discuss whether the vetean's brain cancer could 
have been the result of the presumed exposure to herbicides.  
In so doing, the oncologist referred to "Veterans and Agent 
Orange" and other references and pointed out that the only 
well established environmental risk factor for brain tumor 
was exposure to high doses of ionizing radiation.  Thus, 
after reviewing all of the evidence, the oncologist opined 
that it was less likely than not that the veteran's 
glioblastoma multiforme became manifest, or was aggravated, 
during active service, within one year of his discharge in 
July 1969, or secondarily due to herbicide exposure.  

The Board finds that the available medical records do not 
indicate the required showing of continuity of symptoms since 
diagnosis and treatment for the veteran's glioblastoma 
multiforme.  A diagnosis for glioblastoma multiforme was only 
noted approximately 27 years after the veteran's discharge 
from the military.  Similarly, service connection on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, is not 
warranted due to a lack of diagnosis within one year of 
separation.  Given the above, the Board finds that service 
connection is not warranted under the presumptive provisions 
of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct basis under 
38 C.F.R. §§ 3.303 and 3.312.

The appellant, her family, and her representative may believe 
that there was a causal relationship between the veteran's 
service and his death.  However, the Board notes that there 
is no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert for their statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In conclusion, the Board finds that there is no medical 
evidence that the veteran's glioblastoma multiforme, which 
led to his demise, had its onset due to service, including on 
a presumptive basis, in particular exposure to herbicide, and 
there is no evidence that the disease was otherwise causally 
linked to his period of service.  

The preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death.  As 
a preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death, the 
benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


